Citation Nr: 0902161	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  08-20 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for a bilateral cornea disorder. 

2.  Entitlement to service connection for a bilateral cornea 
disorder.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
August 1943.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).

In October 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a 
bilateral cornea disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was denied service connection for chronic 
bilateral interstitial keratitis in a November 1946 rating 
decision.  It was held that the disability was due to 
congenital syphilis which existed prior to service and had 
not been aggravated during service.  The veteran was notified 
of this decision and his appellate rights at that time and 
did not appeal that decision.  The November 1946 rating is 
final.

2.  Since the last final denial the veteran has submitted new 
evidence which raises a reasonable possibility of 
substantiating the veteran's claim for service connection as 
it shows the veteran's disability may be due to events during 
service.  


CONCLUSIONS OF LAW

1.  A November 1946 rating decision denying the veteran's 
claim for entitlement to service connection for chronic 
bilateral interstitial keratitis is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302 (2008).

2.  New and material evidence to reopen the veteran's claim 
for entitlement to service connection for bilateral cornea 
disorder has been received since the November 1946 rating 
decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is reopening and remanding the veteran's 
claim for service connection.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, at this point such 
error was harmless and will not be further discussed. 

II. New and Material Evidence

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the U.S. Court of Appeals for Veterans Claims indicated that 
the newly presented evidence need not be probative of all the 
elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.  Id. at 284.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).    

The veteran asserts that he has a bilateral cornea disorder 
as a result of or aggravated by his active military service 
in the United States Army.    

Service connection for chronic bilateral interstitial 
keratitis was most recently denied by a November 1946 rating 
decision.  It was held that the disability was due to 
congenital syphilis which existed prior to service and had 
not been aggravated during service.  The veteran was notified 
of this decision and of his appeal rights at that time.  The 
veteran did not file a notice of disagreement with the 
November 1946 decision and it has become final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302.  

Since the November 1946 decision, the veteran has submitted 
new evidence including two statements from physicians 
relating corneal decompensation and legal blindness to events 
that occurred during service.  The Board notes that in 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  While the 
physician's opinions do not provide evidence that the 
veteran's syphilitic condition was aggravated during service, 
they do indicate that a bilateral eye disorder is a direct 
result of events during service.  As such, when viewed as 
credible these statements are new and material evidence that 
raise a reasonable possibility of substantiating the claim.  
As new and material evidence has been submitted, the 
veteran's claim is reopened.  See 38 C.F.R. § 3.156(a).  For 
reasons discussed below the veteran's claim for service 
connection must be remanded. 


ORDER

New and material evidence having been received, the petition 
to reopen the claim for entitlement to service connection for 
bilateral cornea disorder is allowed.  


REMAND

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  A VA opinion is required in this case.  
Specific instructions to the examiner are detailed below as 
is the relevant history.  

Upon entry into the service in September 1940, medical 
records show that the veteran had no defects.  In July 1942 
the veteran began to have problems with his vision and was 
diagnosed with severe bilateral interstitial keratitis.  At 
that time he reported noticing some changes in vision.  The 
veteran asserts that his vision problems started after an 
accident with a tank where he reports getting sand and 
possibly diesel fuel in his eyes.  This accident is not 
reported in the service treatment records.  Eventually, it 
was determined that the veteran had congenital syphilis and 
that keratitis was the result of syphilis.  After a lengthy 
hospitalization, the diagnosis was changed to syphilis 
"old", congenital, manifested by interstitial keratitis, 
bilateral, Hutchinson's teeth and persistently positive blood 
Kahn and Wasserman reactions.  During service it was 
determined that this disability existed prior to induction.  

After service the veteran has continued to have problems with 
his eyes.  The veteran has submitted two statements from 
physicians regarding the etiology of his bilateral corneal 
disorder.  An April 2007 letter from Dr. R.C. states that 
complications after an incident involving shrapnel in the 
military led to the veteran becoming legally blind.  A July 
2007 letter from a Dr. R.A. states that the veteran has 
chronic corneal scarring due to his exposure to toxic 
chemicals while in service.  The incidents described by these 
physicians are not recorded in the veteran's service 
treatment records.  Both doctors report treating the veteran, 
but their clinical records are not on file.

Of note, for VA purposes congenital or developmental defects 
are not diseases or injuries within the meaning of the 
applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9; see 
also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  VAOPGCPREC 
82-90 (July 18, 1990) (a reissue of General Counsel opinion 
01-85 (March 5, 1985)) in essence held that a disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexists a claimant's 
military service, but could be granted service connection if 
manifestations of the disease in service constituted 
aggravation of the condition.  Congenital or developmental 
defects, as opposed to diseases, could not be service-
connected because they are not diseases or injuries under the 
law; however, if superimposed injury or disease occurred, the 
resultant disability might be service-connected.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306 (2008).  Temporary or intermittent flare-
ups of a preexisting injury or disease are not sufficient to 
be considered "aggravation in service" unless the 
underlying condition, as contrasted with symptoms, has 
worsened.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Importantly, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306; see also 
38 U.S.C.A. § 1153 (West 2002). 

Turning to another matter, the veteran has submitted 
authorizations to obtain records from Johns Hopkins Hospital 
from 1947 to 1952 and from Dr. R.C. from 1992 to the present.  
The veteran has also submitted a few records from Johns 
Hopkins and Dr. R.C.  The records from Hopkins make reference 
to a cataract.  The veteran has never indicated that the 
records he submitted are the only records available and there 
is no indication that these records have been requested by 
VA.  As noted, attempts should be made to obtain these 
records as well as the treatment records of Dr. A.    

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Attempts should be made to obtain 
relevant outstanding treatment records 
from Johns Hopkins Hospital from 1947 to 
1952 and from Drs. R.C. and R.A., Jr., for 
all treatment rendered to the veteran.  If 
current authorizations are required to 
obtain these records, such authorizations 
should be requested from the veteran.  If 
records are not obtained, attempts made to 
obtain the records should be documented as 
should the unavailability of the records; 
the veteran should also be notified of the 
unavailability.
 
2.  After the above has been accomplished, 
but regardless of whether additional 
evidence is obtained, the claims file 
should be reviewed by an ophthalmologist, 
or a specialist with similar knowledge.  

The ophthalmologist is requested to 
comment specifically on the following: 

a)	Whether the in-service reports of 
severe bilateral interstitial 
keratitis represent a disorder 
separate from congenital syphilis or 
are a manifestation thereof, an 
aggravation (permanent worsening) of 
congenital syphilis, or possibly 
superimposed pathology;
b)	If the severe bilateral interstitial 
keratitis represents aggravation of 
congenital syphilis, whether the 
aggravation was beyond the natural 
progress of the disease or whether 
the in-service symptoms represent the 
normal progress of the disorder; 
c)	Whether it is as likely as not (e.g., 
a 50 percent or greater probability) 
that the veteran has a bilateral 
corneal disorder otherwise related to 
service or event or occurrence 
therein.  

If it is determined that an examination is 
needed, such should be provided.    

3.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  	

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


